Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached to and made a part of my decision herein, for decision upon stipulation on the basis of which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the plywood exported from Finland involved, and that such value was the appraised unit values, less 4 per centum, net, packed.
Judgment will issue accordingly.